Citation Nr: 1101826	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  08-08 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel




INTRODUCTION

The Veteran had active military service from November 1969 to 
November 1973.  He died in October 2005.  The appellant is his 
surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of an October 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

This case was brought before the Board in December 2009, at which 
time the claim was remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the appellant in the 
development of her claim.  The case is once again before the 
Board for appellate consideration of the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As noted in the INTRODUCTION above, the instant case was 
previously remanded in December 2009 for additional development.  
Specifically, the Board noted that the appellant had not been 
provided sufficient notice under the Veterans Claims Assistance 
Act (VCAA).  The Board noted that December 2005 and May 2006 VCAA 
notice letters did not inform the appellant of the conditions for 
which the Veteran was service-connected at the time of his death.  

Following the December 2009 Board remand, the appellant was 
provided additional VCAA notice in December 2009.  See generally 
Hupp v. Nicholson, 21 Vet. App. 342 (2007).  While this notice 
letter included notice that the Veteran was service-connected for 
degenerative disc disease of the lumbar spine at the time of his 
death, it failed to notify the appellant of all of the Veteran's 
service-connected disabilities.  Specifically, the December 2009 
notice letter failed to include the service-connected disability 
of a fractured mandible, left condyle.  

A remand by the Board confers on the appellant, as a matter of 
law, the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Where the remand orders of the 
Board are not complied with, the Board itself errs in failing to 
ensure compliance.  As such, another remand, with ensuing delay, 
is unfortunately required so that the appellant can be provided 
with a VCAA notice letter that fully complies with the Court's 
holding in Hupp.

Accordingly, the case is REMANDED for the following action:

1.	Provide the appellant with VCAA notice, 
noting (1) a statement of the conditions 
for which the Veteran was service-
connected at the time of his death 
(degenerative disc disease of the lumbar 
spine and fractured mandible, left 
condyle), and (2) an explanation of the 
evidence and information required to 
substantiate the DIC claim based on both 
service-connected disorders and conditions 
not yet service- connected.

2.	After completing the above, and any other 
development deemed necessary, readjudicate 
the veteran's claim based on the entirety 
of the evidence.  If the benefits sought 
on appeal are not granted to the 
appellant's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


